705 S.E.2d 372 (2010)
STATE
v.
Walic Christopher THOMAS.
No. 435A96-5.
Supreme Court of North Carolina.
December 15, 2010.
Steven F. Bryant, Assistant Attorney General, for State of N.C.
Marvin Sparrow, Raleigh, for Thomas, Walic Christopher.
Kathryn L. VandenBerg, for Thomas, Walic Christopher.
Walic C. Thomas, for Thomas, Walic Christopher.
J. Douglas Henderson, District Attorney, for State.
The following order has been entered on the motion filed on the 18th of November 2010 by Defendant to Withdraw All Appeals:
"Motion Dismissed by order of the Court in conference this the 15th of December 2010."